       Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 1 of 229




CWASHAR0000976
       Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 2 of 229




CWASHAR0000977
       Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 3 of 229




CWASHAR0000978
       Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 4 of 229




CWASHAR0000979
       Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 5 of 229




CWASHAR0000980
       Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 6 of 229




CWASHAR0000981
       Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 7 of 229




CWASHAR0000982
       Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 8 of 229




CWASHAR0000983
       Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 9 of 229




CWASHAR0000984
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 10 of 229




CWASHAR0000985
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 11 of 229




CWASHAR0000986
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 12 of 229




CWASHAR0000987
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 13 of 229




CWASHAR0000988
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 14 of 229




CWASHAR0000989
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 15 of 229




CWASHAR0000990
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 16 of 229




CWASHAR0000991
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 17 of 229




CWASHAR0000992
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 18 of 229




CWASHAR0000993
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 19 of 229




CWASHAR0000994
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 20 of 229




CWASHAR0000995
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 21 of 229




CWASHAR0000996
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 22 of 229




CWASHAR0000997
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 23 of 229




CWASHAR0000998
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 24 of 229




CWASHAR0000999
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 25 of 229




CWASHAR0001000
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 26 of 229




CWASHAR0001001
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 27 of 229




CWASHAR0001002
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 28 of 229




CWASHAR0001003
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 29 of 229




CWASHAR0001004
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 30 of 229




CWASHAR0001005
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 31 of 229




CWASHAR0001006
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 32 of 229




CWASHAR0001007
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 33 of 229




CWASHAR0001008
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 34 of 229




CWASHAR0001009
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 35 of 229




CWASHAR0001010
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 36 of 229




CWASHAR0001011
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 37 of 229




CWASHAR0001012
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 38 of 229




CWASHAR0001013
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 39 of 229




CWASHAR0001014
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 40 of 229




CWASHAR0001015
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 41 of 229




CWASHAR0001016
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 42 of 229




CWASHAR0001017
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 43 of 229




CWASHAR0001018
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 44 of 229




CWASHAR0001019
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 45 of 229




CWASHAR0001020
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 46 of 229




CWASHAR0001021
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 47 of 229




CWASHAR0001022
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 48 of 229




CWASHAR0001023
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 49 of 229




CWASHAR0001024
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 50 of 229




CWASHAR0001025
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 51 of 229




CWASHAR0001026
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 52 of 229




CWASHAR0001027
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 53 of 229




CWASHAR0001028
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 54 of 229




CWASHAR0001029
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 55 of 229




CWASHAR0001030
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 56 of 229




CWASHAR0001031
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 57 of 229




CWASHAR0001032
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 58 of 229




CWASHAR0001033
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 59 of 229




CWASHAR0001034
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 60 of 229




CWASHAR0001035
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 61 of 229




CWASHAR0001036
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 62 of 229




CWASHAR0001037
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 63 of 229




CWASHAR0001038
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 64 of 229




CWASHAR0001039
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 65 of 229




CWASHAR0001040
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 66 of 229




CWASHAR0001041
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 67 of 229




CWASHAR0001042
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 68 of 229




CWASHAR0001043
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 69 of 229




CWASHAR0001044
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 70 of 229




CWASHAR0001045
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 71 of 229




CWASHAR0001046
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 72 of 229




CWASHAR0001047
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 73 of 229




CWASHAR0001048
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 74 of 229




CWASHAR0001049
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 75 of 229




CWASHAR0001050
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 76 of 229




CWASHAR0001051
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 77 of 229




CWASHAR0001052
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 78 of 229




CWASHAR0001053
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 79 of 229




CWASHAR0001054
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 80 of 229




CWASHAR0001055
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 81 of 229




CWASHAR0001056
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 82 of 229




CWASHAR0001057
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 83 of 229




CWASHAR0001058
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 84 of 229




CWASHAR0001059
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 85 of 229




CWASHAR0001060
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 86 of 229




CWASHAR0001061
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 87 of 229




CWASHAR0001062
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 88 of 229




CWASHAR0001063
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 89 of 229




CWASHAR0001064
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 90 of 229




CWASHAR0001065
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 91 of 229




CWASHAR0001066
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 92 of 229




CWASHAR0001067
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 93 of 229




CWASHAR0001068
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 94 of 229




CWASHAR0001069
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 95 of 229




CWASHAR0001070
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 96 of 229




CWASHAR0001071
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 97 of 229




CWASHAR0001072
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 98 of 229




CWASHAR0001073
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 99 of 229




CWASHAR0001074
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 100 of 229




CWASHAR0001075
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 101 of 229




CWASHAR0001076
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 102 of 229




CWASHAR0001077
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 103 of 229




CWASHAR0001078
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 104 of 229




CWASHAR0001079
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 105 of 229




CWASHAR0001080
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 106 of 229




CWASHAR0001081
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 107 of 229




CWASHAR0001082
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 108 of 229




CWASHAR0001083
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 109 of 229




CWASHAR0001084
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 110 of 229




CWASHAR0001085
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 111 of 229




CWASHAR0001086
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 112 of 229




CWASHAR0001087
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 113 of 229




CWASHAR0001088
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 114 of 229




CWASHAR0001089
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 115 of 229




CWASHAR0001090
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 116 of 229




CWASHAR0001091
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 117 of 229




CWASHAR0001092
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 118 of 229




CWASHAR0001093
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 119 of 229




CWASHAR0001094
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 120 of 229




CWASHAR0001095
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 121 of 229




CWASHAR0001096
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 122 of 229




CWASHAR0001097
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 123 of 229




CWASHAR0001098
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 124 of 229




CWASHAR0001099
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 125 of 229




CWASHAR0001100
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 126 of 229




CWASHAR0001101
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 127 of 229




CWASHAR0001102
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 128 of 229




CWASHAR0001103
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 129 of 229




CWASHAR0001104
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 130 of 229




CWASHAR0001105
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 131 of 229




CWASHAR0001106
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 132 of 229




CWASHAR0001107
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 133 of 229




CWASHAR0001108
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 134 of 229




CWASHAR0001109
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 135 of 229




CWASHAR0001110
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 136 of 229




CWASHAR0001111
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 137 of 229




CWASHAR0001112
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 138 of 229




CWASHAR0001113
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 139 of 229




CWASHAR0001114
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 140 of 229




CWASHAR0001115
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 141 of 229




CWASHAR0001116
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 142 of 229




CWASHAR0001117
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 143 of 229




CWASHAR0001118
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 144 of 229




CWASHAR0001119
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 145 of 229




CWASHAR0001120
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 146 of 229




CWASHAR0001121
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 147 of 229




CWASHAR0001122
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 148 of 229




CWASHAR0001123
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 149 of 229




CWASHAR0001124
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 150 of 229




CWASHAR0001125
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 151 of 229




CWASHAR0001126
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 152 of 229




CWASHAR0001127
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 153 of 229




CWASHAR0001128
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 154 of 229




CWASHAR0001129
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 155 of 229




CWASHAR0001130
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 156 of 229




CWASHAR0001131
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 157 of 229




CWASHAR0001132
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 158 of 229




CWASHAR0001133
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 159 of 229




CWASHAR0001134
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 160 of 229




CWASHAR0001135
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 161 of 229




CWASHAR0001136
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 162 of 229




CWASHAR0001137
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 163 of 229




CWASHAR0001138
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 164 of 229




CWASHAR0001139
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 165 of 229




CWASHAR0001140
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 166 of 229




CWASHAR0001141
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 167 of 229




CWASHAR0001142
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 168 of 229




CWASHAR0001143
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 169 of 229




CWASHAR0001144
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 170 of 229




CWASHAR0001145
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 171 of 229




CWASHAR0001146
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 172 of 229




CWASHAR0001147
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 173 of 229




CWASHAR0001148
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 174 of 229




CWASHAR0001149
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 175 of 229




CWASHAR0001150
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 176 of 229




CWASHAR0001151
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 177 of 229




CWASHAR0001152
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 178 of 229




CWASHAR0001153
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 179 of 229




CWASHAR0001154
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 180 of 229




CWASHAR0001155
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 181 of 229




CWASHAR0001156
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 182 of 229




CWASHAR0001157
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 183 of 229




CWASHAR0001158
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 184 of 229




CWASHAR0001159
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 185 of 229




CWASHAR0001160
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 186 of 229




CWASHAR0001161
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 187 of 229




CWASHAR0001162
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 188 of 229




CWASHAR0001163
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 189 of 229




CWASHAR0001164
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 190 of 229




CWASHAR0001165
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 191 of 229




CWASHAR0001166
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 192 of 229




CWASHAR0001167
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 193 of 229




CWASHAR0001168
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 194 of 229




CWASHAR0001169
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 195 of 229




CWASHAR0001170
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 196 of 229




CWASHAR0001171
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 197 of 229




CWASHAR0001172
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 198 of 229




CWASHAR0001173
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 199 of 229




CWASHAR0001174
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 200 of 229




CWASHAR0001175
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 201 of 229




CWASHAR0001176
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 202 of 229




CWASHAR0001177
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 203 of 229




CWASHAR0001178
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 204 of 229




CWASHAR0001179
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 205 of 229




CWASHAR0001180
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 206 of 229




CWASHAR0001181
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 207 of 229




CWASHAR0001182
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 208 of 229




CWASHAR0001183
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 209 of 229




CWASHAR0001184
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 210 of 229




CWASHAR0001185
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 211 of 229




CWASHAR0001186
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 212 of 229




CWASHAR0001187
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 213 of 229




CWASHAR0001188
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 214 of 229




CWASHAR0001189
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 215 of 229




CWASHAR0001190
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 216 of 229




CWASHAR0001191
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 217 of 229




CWASHAR0001192
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 218 of 229




CWASHAR0001193
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 219 of 229




CWASHAR0001194
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 220 of 229




CWASHAR0001195
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 221 of 229




CWASHAR0001196
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 222 of 229




CWASHAR0001197
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 223 of 229




CWASHAR0001198
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 224 of 229




CWASHAR0001199
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 225 of 229




CWASHAR0001200
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 226 of 229




CWASHAR0001201
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 227 of 229




CWASHAR0001202
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 228 of 229




CWASHAR0001203
      Case 2:18-cv-01115-RSL Document 179-7 Filed 04/16/19 Page 229 of 229




CWASHAR0001204
